Citation Nr: 0603856	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-21 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disorder to include 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from June 1968 to June 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Detroit, Michigan, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claims of entitlement to service connection for 
chronic hearing loss disability, a chronic back disorder, and 
a chronic acquired psychiatric disorder to include 
post-traumatic stress disorder (PTSD).  In August 2003, the 
Board determined that new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic low back disorder and new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss disability and remanded the issues of 
whether new and material evidence had been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disorder to include PTSD and 
service connection for a chronic low back disorder to the RO 
for additional action.  

In a September 2004 supplemental statement of the case 
(SSOC), the RO noted that new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic acquired psychiatric 
disorder to include PTSD.  In September 2005, the RO granted 
service connection for lumbar spine degenerative joint 
disease with L4-L5 retrolisthesis and assigned a 20 percent 
evaluation for that disability.  

For the reasons and bases addressed below, the veteran's 
application to reopen his claim of entitlement to service 
connection for a chronic acquired psychiatric disorder to 
include chronic PTSD is GRANTED.  

The issue of the veteran's entitlement to service connection 
for a chronic acquired psychiatric disorder to include 
chronic PTSD is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  In October 1997, the Board denied service connection for 
a chronic acquired psychiatric disorder to include PTSD.  The 
veteran and his accredited representative were provided with 
copies of the decision.  

2.  The additional documentation submitted since the October 
1997 Board decision is relevant and probative of the issue at 
hand.  


CONCLUSION OF LAW

The October 1997 Board decision which denied service 
connection for a chronic acquired psychiatric disorder to 
include PTSD is final.  New and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a chronic acquired psychiatric disorder to 
include PTSD has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 
C.F.R. § 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application, the Board observes that the RO issued 
VCAA notices to the veteran in May 2003, May 2004, and March 
2005 which informed him of the evidence needed to support his 
application to reopen his claim of entitlement to service 
connection for a chronic acquired psychiatric disorder to 
include PTSD; what actions he needed to undertake; and how 
the VA would assist him in developing his application.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
a hearing before a VA hearing officer.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the veteran's application.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Given the favorable resolution below, the Board finds that 
appellate review of the veteran's application would not 
constitute prejudicial error.  


II.  Chronic Acquired Psychiatric Disorder

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2005).  

A.  Prior Board Decision

In October 1997, the Board denied service connection for a 
chronic acquired psychiatric disorder to include PTSD as the 
claimed disability was not manifested during active service 
or for many years thereafter and "the veteran's diagnosis of 
PTSD was unsubstantiated by any verified stressor."  The 
veteran and his accredited representative were provided with 
copies of the Board's decision.  
The evidence upon which the Board formulated its October 1997 
decision may be briefly summarized.  The veteran's service 
medical records make no reference to a chronic acquired 
psychiatric disorder.  A June 1992 written statement from the 
veteran indicates that: he was stationed at Ubon Ratchathani 
Royal Thai Air Force Base; he accidently dropped and damaged 
an aircraft part; the damaged part was installed in a C-130; 
he was informed by a fellow serviceman that the aircraft was 
presumed lost; and he subsequently experienced extreme guilt 
about his error and an associated "nervous breakdown."  VA 
treatment records dated in December 1995 and September 1996 
indicate that the veteran was diagnosed with PTSD.  


B.  New and Material Evidence

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the veteran's application to 
reopen his claim of entitlement to service connection for a 
chronic acquired psychiatric disorder was received in January 
1999, the prior version of 38 C.F.R. § 3.156 is for 
application.  Title 38 of the Code of Federal Regulations 
(2001) states, in pertinent part, that: 

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  

38 C.F.R. § 3.156(a) (2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the October 1997 Board decision 
denying service connection for a chronic acquired psychiatric 
disorder to include PTSD consists of VA examination and 
treatment records; private clinical documentation; the 
transcript of a hearing before a VA hearing officer; and 
written statements from the veteran.  The report of a 
September 1998 VA examination for compensation purposes 
indicates that the veteran reported having sustained a racial 
assault during active service.  He believed that his 
psychiatric symptoms were precipitated by the assault.  The 
veteran was diagnosed with PTSD based apparently upon the 
reported assault.  The Board finds that the September 1998 VA 
examination report constitutes new and material evidence in 
that it is of such significance that it must be addressed in 
order to fairly decide the merits of the veteran's case.  As 
new and material evidence has been received, the Board 
concurs with the RO's finding that the veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder to include PTSD should be reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic acquired psychiatric 
disorder to include PTSD is GRANTED.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder to include PTSD is to be determined 
following a de novo review of the entire record.  

In his June 1992 written statement, the veteran conveys that 
he accidently damaged an aircraft part on March 28, 1972, 
while stationed at Ubon Ratchathani Royal Thai Air Force 
Base; the damaged part was installed in a C-130 transport 
designated "0033;" the plane did not return to the base 
that day; and he believed that he was responsible for the 
apparent loss of the aircraft.  The veteran's statements as 
to his alleged inservice stressors have not been sent to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
for verification.  The Board finds that such action would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:

1.  Submit the veteran's testimony and 
statements as to his alleged inservice 
stressors, including the loss of a C-130 
aircraft designated "0033" while he was 
serving with the Air Force at the Ubon 
Ratchathani Royal Thai Air Force Base in 
March 1972, to the JSRRC for verification 
of the claimed stressors.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic acquired psychiatric 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor(s) supporting such a diagnosis.  

The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic psychiatric disorder was 
initially manifested in or otherwise 
originated during active service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then adjudicate the veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


